                 1:20-cv-00246-DCC                Date Filed 04/15/20        Entry Number 15            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Joey A. Norris, Jr.,
                             Plaintiff
                                v.                                 ) Civil Action No.               1:20-cv-00246-DCC
Darlington Sheriffs Office in their official capacity;             )
Darlington Detention Center Director Ray in their                  )
official capacity,                                                 )
                                                                   )

                            Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Joey A. Norris, Jr., shall take nothing of the defendants, Darlington Sheriffs Office in their official
capacity and Darlington Detention Center Director Ray in their official capacity, and this action is dismissed
with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, agreeing with the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: April 15, 2020                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
